Exhibit 10.4

AMENDMENT NO. 3 TO TAX SHARING AGREEMENT

This Amendment No. 3 to the Tax Sharing Agreement (“Amendment No. 3”) is
executed on June 7, 2010 by and among Ambac Financial Group, Inc. (formerly
known as AMBAC Inc.) (“Ambac” or “Parent”) and each of the other corporations
that are parties to the Prior Agreement, as defined below (each of such other
corporations, individually, a “Subsidiary” and, collectively, the
“Subsidiaries”).

WHEREAS, the Subsidiaries include Ambac Assurance Corporation (formerly known as
AMBAC Indemnity Corporation) (“AAC”).

WHEREAS, Ambac and the Subsidiaries are parties to a Tax Sharing Agreement as of
July 18, 1991, as amended by Amendment No. 1, effective as of October 1, 1997,
and as amended by Amendment No. 2, effective November 19, 2009 (as so amended,
the “Prior Agreement”) which sets forth a method to allocate and settle among
them the consolidated Federal income tax liability of the consolidated return
group of which Ambac is the common parent.

NOW THEREFORE, in consideration of the mutual covenants contained herein, the
parties agree as follows:

1. Effective Date. This Amendment No. 3 shall have effect for all Taxable
Periods, beginning on or after January 1, 2010.

2. Additions to Defined Terms. The following definitions are hereby added to
paragraph 2 of the Prior Agreement:

“AAC” shall mean Ambac Assurance Corporation.

“AAC Subgroup” shall mean AAC and its subsidiaries including Everspan.

“AAC Subgroup Loss” shall mean any current loss or net operating loss carryover
or carryback, or capital loss carryover or carryback attributable to any Member
included in the AAC Subgroup.

“AFGI Subgroup” shall mean the Members of the Group other than the Members of
the AAC Subgroup.

“AFGI Subgroup CODI” shall mean any income (including any increase in income
resulting from a disallowance of any deduction, loss or credit) recognized by
any Member included in the AFGI Subgroup related to the restructuring,
modification, cancellation, settlement or any other similar transaction related
to any debt, liability or other obligation (i) owed by a Member included in the
AFGI Subgroup to a person that is not a member of the AFGI Subgroup and
(ii) outstanding, due or otherwise accrued as of March 15, 2010.



--------------------------------------------------------------------------------

“Everspan” shall mean Everspan Financial Guarantee Corp.

“Parent Separate Tax” for a Taxable Period shall mean, with respect to Parent,
the Federal income tax liability that Parent would have for such Taxable Period
(including interest and penalties related to items attributable to Parent)
determined as if Parent had filed its own Federal income tax return for such
Taxable Period (or portion thereof) and all prior periods beginning on or after
the Effective Time. Such Federal income tax liability for such Taxable Period
(or portion thereof) shall be computed by employing the methods and principles
of accounting, elections and conventions (the “Methods”) actually used in the
determination of the Federal income tax liability of the Group.

3. Changes to Defined Terms. The definition of “Group” in paragraph 2 of the
Prior Agreement is hereby amended to read as follows:

“Group” shall mean (i) Parent and (ii) all corporations (whether now existing or
hereafter formed or acquired) which are includible in an affiliated group, as
defined in Section 1504(a) of the Code, that includes Parent.

4. Provisions Relating to Payments. Paragraph 3 of the Prior Agreement is hereby
amended, replaced and restated to add the following paragraph (c):

 

  (c) AAC Subroup Loss. In the event that Parent reasonably determines that the
Federal income tax liability of the Group attributable to the AFGI Subgroup for
any Taxable Period beginning on or after January 1, 2010 has been reduced as a
result of offsetting any portion of an AAC Subgroup Loss against items of income
or gain of the AFGI Subgroup, Parent shall pay to AAC an amount equal to the
amount of such reduction in the Group’s Federal income tax liability; provided
however, that Parent shall have no obligation to pay to the AAC Subgroup any
amount in respect of any AAC Subgroup Loss used by Parent to offset AFGI
Subgroup CODI. For purposes of determining the portion of an AAC Subgroup Loss
used by the Group pursuant to the previous sentence, the Group net operating
loss deduction in any Taxable Period shall be deemed to consist of (1) those net
operating losses expiring in the earliest Taxable Periods and (2) as among any
net operating losses expiring in the same Taxable Period, a pro rata portion of
such net operating losses generated by each corporation in the Group.

5. Provisions Relating to Redeterminations of Tax Liabilities. Paragraph 5(a) of
the Prior Agreement is hereby amended, replaced and restated in its entirety to
read as follows:

 

  (a)

In General. In the event of any redetermination of any item of income, gain,
loss, deduction or credit of any party to this Agreement of the Group for any
Taxable

 

2



--------------------------------------------------------------------------------

  Period as a result of (i) an examination by the Internal Revenue Service (the
“IRS”) or (ii) any final action by the IRS on an amended return or a claim for
refund, the execution of a closing agreement with the IRS or a judicial decision
which has become final (a “Final Determination”), including in each case, any
determination relating to whether any party to this Agreement is properly
characterized as being includible in the Group, the Subsidiary Separate Tax or
the Parent Separate Tax, as the case may be with respect to such Member, shall
be recomputed for such Taxable Period in a manner consistent with this Agreement
to take into account such redetermination (including any penalties or additions
to tax or other required payments) in a manner consistent with such revised
treatment, and the payments pursuant to this Agreement, including paragraphs 2
and 3 hereof, shall be appropriately adjusted (including the return or repayment
of any amounts, with interest, related to payments for the use of any deduction,
credit, loss or net operating loss of any Member that is (i) determined to not
have been a member of the Group for all or any portion of any Taxable Period or
(ii) reduced or otherwise adjusted); provided, further, that in the event of any
redetermination of any item of income, gain, loss, deduction or credit of any
party to this Agreement of the Group for any Taxable Period that is reflected in
an application filed with the IRS after the effective date of Amendment Number 3
for a tentative carryback adjustment pursuant to Section 6411 of the Code and
that results in a payment by the IRS (a “Carryback Payment”), such Carryback
Payment shall be treated as a reduction of Group Federal income tax liability
pursuant to Section 3(c) of this Agreement and that Section will apply to
compensate the AAC Subgroup to the extent such Carryback Payment is attributable
to the use of the AAC Subgroup Loss. For the avoidance of doubt, (x) the portion
of any AAC Subgroup Loss used shall be computed pursuant to Section 3(c) of this
Agreement and (y) any redetermination that occurs in connection with an
application filed with the IRS for a tentative carryback adjustment pursuant to
Section 6411 of the Code shall not be treated as being a result of a Final
Determination.

[Remainder of Page Intentionally Left Blank]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment No. 3 to be executed
as of the date first above written.

 

AMBAC FINANCIAL GROUP, INC. By:  

/s/ Kevin J. Doyle

Name:   Kevin J. Doyle Title:   Senior Vice President and General Counsel AMBAC
ASSURANCE CORPORATION By:  

/s/ Kevin J. Doyle

Name:   Kevin J. Doyle Title:   Senior Vice President and General Counsel AMBAC
CAPITAL CORPORATION By:  

/s/ Kevin J. Doyle

Name:   Kevin J. Doyle Title:   Senior Vice President and General Counsel AMBAC
BERMUDA (LTD.) By:  

/s/ Kevin J. Doyle

Name:   Kevin J. Doyle Title:   Senior Vice President and General Counsel
RANGEMARK CAPITAL MARKETS, INC. By:  

/s/ Gregg Bienstock

Name:   Gregg Bienstock Title:   Chief Operating Officer and General Counsel
RANGEMARK FINANCIAL SERVICES, INC. By:  

/s/ Gregg Bienstock

Name:   Gregg Bienstock Title:   Chief Operating Officer and General Counsel



--------------------------------------------------------------------------------

RANGEMARK CREDIT MANAGEMENT, INC. By:  

/s/ Gregg Bienstock

Name:   Gregg Bienstock Title:   Chief Operating Officer and General Counsel
RANGEMARK SOLUTIONS, INC. By:  

/s/ Gregg Bienstock

Name:   Gregg Bienstock Title:   Chief Operating Officer and General Counsel
RANGEMARK INVESTMENT MANAGEMENT, INC. By:  

/s/ Gregg Bienstock

Name:   Gregg Bienstock Title:   Chief Operating Officer and General Counsel
AMBAC INVESTMENTS INC. By:  

/s/ Kevin J. Doyle

Name:   Kevin J. Doyle Title:   Senior Vice President and General Counsel AMBAC
ASSET FUNDING CORPORATION By:  

/s/ Kevin J. Doyle

Name:   Kevin J. Doyle Title:   Senior Vice President and General Counsel AMBAC
AII CORP. By:  

/s/ Kevin J. Doyle

Name:   Kevin J. Doyle Title:   General Counsel



--------------------------------------------------------------------------------

CONNIE LEE HOLDINGS, INC. By:  

/s/ Kevin J. Doyle

Name:   Kevin J. Doyle Title:   Senior Vice President and General Counsel
EVERSPAN FINANCIAL GUARANTEE CORP. By:  

/s/ Kevin J. Doyle

Name:   Kevin J. Doyle Title:   Chairman, President and Chief Executive Officer
AMBAC CAPITAL FUNDING, INC. By:  

/s/ Kevin J. Doyle

Name:   Kevin J. Doyle Title:   Senior Vice President and General Counsel